Citation Nr: 1202295	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-12 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with depressive disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to February 1990.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in July 2007.  In that decision, the RO denied entitlement to service connection for PTSD.  The issue has been recharacterized to include depressive disorder, for the reasons stated below.

In November 2009, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  In January 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC), for additional development.


FINDING OF FACT

The Veteran has PTSD (with depressive disorder) that is related to an in-service personal assault. 


CONCLUSION OF LAW

PTSD (with depressive disorder) was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim on appeal, for entitlement to service connection for PTSD with depressive disorder, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a)   Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f) (2010).

Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996). In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims such as this one for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault. See 67 Fed. Reg. 10330-01 (Mar. 7, 2002), previously codified at 38 C.F.R. § 3.304(f)(4).  A recent amendment renumbered this provision to appear at 38 C.F.R. § 3.304(f)(5).  See 75 Fed. Reg. 39843-01 (July 13, 2010).

Examples of such evidence include evidence of behavior changes following the claimed assault.  Evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, and mental health counseling centers, hospitals, or physicians.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  The Federal Circuit recently held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).

In this case, the Veteran claims that he has PTSD due to an in-service assault that occurred while he was incarcerated, and that the assault resulted in his segregation from others who were incarcerated.  The evidence includes service personnel records and records from Naval Criminal Investigative Services that indicate that the Veteran was incarcerated and subsequently received a bad conduct discharge pursuant to a properly constituted special court martial.  These records do not specifically corroborate the Veteran's claim that he was assaulted and segregated.  The AMC made an October 2011 formal finding of lack of information corroborating the claimed stressor.

However, a VA licensed clinical psychologist reviewed the claims file, examined the Veteran, and diagnosed the Veteran with PTSD with depressive disorder.  She concluded that it was likely ("at least as likely as not") that the Veteran's PTSD with depressive disorder was related to the in-service assault.  She explained that this opinion was based on the records and her interview, and the lack of evidence of pre or post service trauma that would better explain the PTSD and lack of history of symptoms of depression prior to service.  As the VA psychologist explained the reasons for her conclusions, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, given her diagnosis of PTSD with depressive disorder, the issue has been recharacterized to include both disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

Significantly, 38 C.F.R. § 3.304(f)(5), as interpreted in Menegassi, provides that evidence from a mental health professional can corroborate the Veteran's account of an in-service personal assault.  In this case, the VA psychologist's reasoned opinion that the Veteran's PTSD is related to the in-service assault he described is evidence corroborating this stressor.  In addition, there are April 2008 lay statements from the Veteran's father and brother that the Veteran had reported the in-service assault to them at around the time it occurred.  The Board also finds that the Veteran's testimony regarding the stressor during the Board hearing was credible.  Moreover, the Navy records support that the Veteran was incarcerated and, while they do not confirm his testimony regarding segregation following the assault, they also do not contradict it.  Consequently, the weight of the evidence supports a finding that the Veteran has PTSD with depressive disorder that is related to an in-service assault.

The only remaining question is whether, given the Veteran's incarceration, the assault occurred in line of duty.  See 38 U.S.C.A. § 101(16) ; 38 C.F.R. § 3.1(k) (the term "service-connected" means, with respect to disability, that such disability was incurred or aggravated, resulted from a disability incurred or aggravated, in line of duty in the active military, naval, or air service).  In its January 2010 remand, the Board instructed that the RO/AMC prepare a line of duty determination, but it does not appear that the RO/AMC did so.  A handwritten note on the copy of the Board's remand in the claims file appears to indicate that the RO/AMC believed that the change of the discharge to honorable rendered all service valid.  The weight of the evidence supports such a conclusion.  The claims file contains a Notice of Decision that Discharge Changed, which indicated that the Veteran's discharge was changed to honorable.  In addition, an October 2010 letter from the Veteran's attorney confirmed that he represented the Veteran before the Discharge Review Board, which overturned his conviction and upgraded the discharge to honorable.  The provisions of 38 C.F.R. § 3.1(m) mandate that the requirements of in the line of duty are not met if, at the time that the injury was suffered or disease contracted, the veteran was either: (1) avoiding duty by desertion, or absent without leave which materially interfered with the performance of military duty; (2) confined under a sentence of court-martial involving an unremitted dishonorable discharge; or (3) confined under sentence of a civil court for a felony as determined under the laws of the jurisdiction where the person was convicted by such court.  See also 38 U.S.C.A. § 105 (West 2002).  The language of section 3.1(m), by qualifying the type of confinement under a sentence of a court-martial to that which involved an "unremitted dishonorable discharge," strongly implies that if a dishonorable discharge is remitted or if confinement by reason of a court-martial sentence was other than one that included an unremitted dishonorable discharge, a favorable line-of-duty determination for an injury or disease contracted during the confinement is warranted.  Consequently, the weight of the evidence supports a finding that the in-service assault occurred in line of duty.

In reaching its line of duty determination in the absence of a specific line of duty determination by the RO/AMC, the Board is aware of VAOPGCPREC 30-79, in which GC held that corrective action by a discharge review board does not remove conditional bar to benefits as result of other than honorable discharge based on more than 180 days of continuous AWOL or any of the other bars to veterans benefits, and VA must make an independent determination, regardless of a discharge review board's action in upgrading a discharge.  In this case, the change in the character of discharge was under the authority of 10 U.S.C.A. § 1553  (West 2002), which authorizes VA's Secretary to establish a board of review the discharge or dismissal (other than a discharge or dismissal by sentence of a general court-martial) of any former member of an armed force under VA's jurisdiction.  Moreover, 38 C.F.R. § 3.12(g) provides that an honorable or general discharge issued on or after October 8, 1977, by a discharge review board established under 38 U.S.C.A. § 1553, sets aside a bar to benefits imposed under paragraph (d), but not paragraph (c) of 38 C.F.R. § 3.12.  In this case, the Veteran was not discharged under any of the criteria in paragraph (c), i.e., as a conscientious objector, by reason of the sentence of a general court martial, resignation by an officer, or as a deserter.

As the weight of the evidence supports the conclusion that the Veteran has PTSD due to an assault that occurred in line of duty, entitlement to service connection for PTSD with depressive disorder is warranted. 


ORDER

Entitlement to service connection for PTSD with depressive disorder is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


